         Case 3:20-cv-03594-VC Document 16 Filed 08/24/20 Page 1 of 2



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Attorney for Plaintiff
 5   Nitetek Licensing LLC
 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8
      NITETEK LICENSING LLC,
 9                                                                   Case No. 1:20-cv-3594
             Plaintiff,
10
11
             v.                                                        NOTICE OF VOLUNTARY
12
                                                                 DISMISSAL WITHOUT PREJUDICE
13
      CHARGEPOINT, INC.,
14
             Defendant.
15
16                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

17          Plaintiff Nitetek Licensing LLC, (“Plaintiff”), by and through its undersigned attorney,
18   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all claims in this action
19   without prejudice against Defendant ChargePoint, Inc. (“Defendant”). Prior to the filing of this
20   notice, Defendant has not been served or filed an answer or a motion for summary judgment.
21           .

22    Dated: August 24, 2020                         Respectfully submitted,

23                                                   /s/ Steven W. Ritcheson
                                                     Steven W. Ritcheson, Esq. (SBN 174062)
24                                                   INSIGHT, PLC
                                                     578 Washington Blvd. #503
25                                                   Marina del Rey, California 90292
                                                     Telephone: (424) 289-9191
26                                                   Facsimile: (818) 337-0383
                                                     swritcheson@insightplc.com
27
28                                                   Attorney for Plaintiff

                                                       1
                                 Notice of Voluntary Dismissal Without Prejudice
         Case 3:20-cv-03594-VC Document 16 Filed 08/24/20 Page 2 of 2




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the 24th day of August, 2020, I electronically filed the foregoing

 3   document using the electronic case filing system of the court.

 4
 5                                         /s/ Steven W. Ritcheson
 6                                         Steven W. Ritcheson, Esq.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
                                  Notice of Voluntary Dismissal Without Prejudice
